Citation Nr: 0521025	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-12 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(flat feet).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 10, 1976, to July 
21, 1976.



This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied service connection for bilateral 
pes planus (flat feet).  In April 2004, the veteran testified 
before the Board at a hearing held at the RO in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's bilateral pes planus is congenital in 
nature and did not increase in severity during service.


CONCLUSION OF LAW

Bilateral pes planus, or flat feet, existed prior to service 
and was not aggravated by active service. 38 U.S.C.A. § 1131, 
1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
bilateral pes planus.  Briefly summarized, he concedes the 
existence of flat feet prior to service, but alleges that the 
condition was largely asymptomatic.  He claims that his 
active service resulted in a permanent increase in pes planus 
disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

While the veteran did not complain of foot trouble at his 
entrance examination, his April 1976 examination report for 
enlistment into service clearly noted that his feet were 
abnormal and that he had pes planus L2.  This was not 
considered service disqualifying and the veteran was admitted 
to service.  

The veteran complained of foot pain several times during 
basic training.  The first occasion was on June 24, two weeks 
after enlistment.  At that time, he complained of 
experiencing pain in his feet for the last two weeks.  He was 
assessed as having flat feet and provided arch supports.  The 
veteran went to sick call five days later, complaining that 
the arches of his feet were hurting.  It was noted that it 
was possible that his arch supports needed to be trimmed.  
Five days later, the veteran again complained of painful feet 
and requested that he be discharged from service.  The record 
of treatment noted that he was unable to function with the 
arch supports.  On July 2, 1976, the veteran complained again 
of painful arch supports.

On July 7, 1976, the veteran underwent evaluation for 
eligibility for a medical discharge.  The report shows that 
the veteran stated that he was unable to continue prolonged 
periods of marching, running, jumping, or standing without 
undue pain and discomfort in both feet.  He had a noted 
history of presenting to sick call with symptomatic flat 
feet.  Physical examination revealed:  "flat feet, 
pronounced, with decided eversion of the feet and marked 
bulging of the inner borders due to inward rotation of the 
talus, symptomatic."  X-rays showed pronation of both feet.  
The veteran was diagnosed with "pronation, both feet, 
symptomatic, congenital, not amenable to treatment," and 
deemed unfit for enlistment.  He was medically cleared for 
separation.  His report of examination at discharge indicated 
that he was unfit for service due to pre-existing 
"pronation, both feet, symptomatic, congenital, not amenable 
to treatment."

The first record of post-service medical treatment is dated 
in May 2001, that is, many years after separation from 
service.  The veteran sought medical attention for severe 
feet pain from Peter L. King, M.D.  The impressions were:  
1) faulty biomechanics; 2) arthralgia; and 3) muscular 
fatigue secondary to overuse syndrome bilateral feet.  
Pertinent findings were:  1) severe pes valgus planus; 
2) hallux limitus, first metacarpophalangeal joint; and 3) 
tendinitis.  Dr. King recommended that the veteran order 
bilateral custom orthotics and prescribed him pain 
medication.  The veteran again saw Dr. King in February 2002.  
The impressions on that visit were:  1) plantar fasciitis; 
and 2) hallux limitus.  There were palpable medial plantar 
fascial bands bilaterally, greater on the right foot than on 
the left.  It was recommended that he fulfill the 
prescription for the custom-molded orthoses.  In April 2004, 
the veteran testified that he did not get the orthotics 
prescription filled for financial reasons.

The Board finds that a preponderance of the evidence is 
against an award of service connection for bilateral pes 
planus or flat feet.  The veteran was clearly noted to have 
flat feet at the time he was enlisted for service.  Although 
he sought treatment for painful feet on several occasions 
during service, there is no competent clinical evidence, 
either in the service medical records or in post-service 
medical records, that suggests the veteran's flat feet 
sustained an overall permanent increase in disability during 
active military service.  The veteran testified that prior to 
service his feet were in good shape.  He played sports, but 
did not do much running, rather, he "mostly rode the 
bench."  It therefore appears that with increased activity 
during basic training, the veteran experienced flare-ups of 
his flat feet condition during service; flare-ups, however, 
do not amount to a permanent aggravation or increase in 
severity.  

Additionally, the first post-service medical evidence of 
trouble with flat feet was not until May 2001, approximately 
25 years after separation from service.  The veteran 
testified that after service his feet condition improved, and 
that the condition had worsened "just recently, within the 
last ten years."  The Board notes that during that time 
period the veteran was employed as a janitor, a job which 
required him to be on his feet for long periods of time, and 
which eventually led him to resign.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  While it is clear that the veteran now has 
severe, symptomatic pes planus, there is no evidence that his 
pes planus permanently increased in severity due to service.  
There is no competent evidence demonstrating that the 
veteran's preexisting pes planus, of which he complained 
during service, was symptomatic for 25 years following his 
separation from service.

Therefore, the Board finds that there is no evidence of any 
permanent increase in severity in his pes planus condition in 
service or for the 25 years following his service.  Thus, 
while there is a current diagnosis of severe pes planus, 
there is no true indication that this disability increased in 
severity during service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

Because bilateral pes planus is clearly documented in the 
physical examination for enlistment, and because there is no 
evidence that indicates that his pes planus underwent any 
permanent increase in disability during service, the 
presumption of aggravation at 38 C.F.R. § 3.306 is not 
applicable.  As the preponderance of the evidence is against 
the claim for service connection for pes planus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in May 2002.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  The RO sent the 
appellant correspondence in July 2001, June 2003 and October 
2003; and a statement of the case in April 2003, which 
included the text of 38 C.F.R. § 3.159.  The Board finds that 
the veteran was therefore notified of the need to submit any 
evidence in his possession pertaining to the claim.  There 
was no harm to the appellant, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.




ORDER

Service connection for pes planus is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


